Title: Samuel Tucker to the American Commissioners, 28 May 1778
From: Tucker, Samuel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Pouillac May 28th 1778
These may Serve to Inform your Honours that I am Now Lying Wind bound ready for Sea and Shall Imbrace the first Opportunity after a Long Detention for the want of Seaman. The Last three weeks I was in Bordeaux my Crew was very Sickly. I had the misfortune to Loose Several from the Hospital Who died with a Pluricy fever. Then troubled with a Pack of Villians Who was Carring on a Consparicy on board my Ship but Luckly Discoverd their Scheme by a Villian from town to Blaye with his Last message to know the minds of my People. I have had to advance four thousand five hundred Livers to Offercers and new Recrutes Which I hope will not be taken amiss my Situation being Very Disagreable but hope to render Satisfaction to my Contry for the Expences I have or may be att. Gentlemen I Congratulate your Honnours with the Success of Capt. Jones in the Ranger but am heartily Sorry for the Loss of Capt. Bidle in the Raindolph for So fine a man and his Vallaint Crew and the Loss of the Ship to my Contry Who was Sunk by the Seaford of 64 guns taking her to be and [an] old Indiaman in the transport Service Run along side her in the Night haild her fired a Broad Side into her. The Seaford Returned below and a Loft Blew up the Raindolph and all Perrishd but two one of which a Gentleman of this town Sayes he had the acct. from att Martinaco he arrivd here a few days ago. Pray god it may be false. Gentlemen I can give your honnours no Particular acct. What time it happend but that he Confirms it as a Certainty. My Number of men on board is 182 men and Boys among which is about 40 Seaman. Since I Came in the River I have had 22 men deserted me but am now tolerable well mand and my Ship Extraordinary well fited but am not yet Determind on my Cruze which I Shall Determine after Leaving this Port. Gentlemen with Due respect I Remain Your Most Obedient Humble Servant
Saml Tucker
 
Endorsed by John Adams: Captn. Tucker May 28 1778
Notation: Capt. Tucker Pouillac May 28 78
